DETAILED ACTION

Response to Arguments
Applicant's arguments filed 7/22/2021, pg. 10, regarding the status of the claims is hereby acknowledged. Claims 1, 7, and 13 are revised and claims 1-5, 7-11, 13-18, and 20-22 are pending. 
Applicant's arguments filed 7/22/2021, pg. 10, regarding the obviousness rejection of claims 1-5, 7-11, 13-18, and 20-22 under 35 U.S.C. 103 are hereby acknowledged. The examiner notes that the applicant’s arguments, Remarks pg. 10-11, are directed to the newly amended limitations not previously presented. With respect to the applicant’s arguments regarding the obviousness rejection of claim 1 (see pg. 10-11), the applicant provides arguments regarding support for the amendments. In response to the applicant’s arguments, it is noted that the features upon which applicant relies (i.e., “a cake shop or a doctor…cake making, treatment or diagnosis process….”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). More importantly, whereas the applicant argues that “Applicant's revised claim 1 defines that the user is a client of the service provider (e.g., a cake shop or a doctor, see paragraph [0003] of Applicant's specification), and accepts service provided by the service provider. The service provider terminal video records the service process (e.g., cake making, treatment or diagnosis process) and stores the video with user information…”, the applicant has not claimed “service provider terminal video records the service process”. Instead, the applicant has claimed “video recording a process of providing service by the service provider” wherein the antecedent basis of “service” is “a client that accepts service from the service provider.” Therefore, the applicant has not claimed “the service provider terminal video records the service process (e.g., cake making, treatment or diagnosis process)” but instead has claimed “video recording a process of providing service by the service provider” such that the service provided by the service provider is the recording of video content provided by the user that accepts service from the service provider.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The applicant has provided an interpretation of the claim amendments in Remarks filed 7/22/2021, pg. 10-11. In response to the applicant’s arguments regarding the newly amended limitations, it is noted that the features upon which applicant relies (i.e., “a cake shop or a doctor…cake making, treatment or diagnosis process….”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). More importantly, whereas the applicant argues that “Applicant's revised claim 1 defines that the user is a client of the service provider (e.g., a cake shop or a doctor, see paragraph [0003] of Applicant's specification), and accepts service provided by the service provider. The service provider terminal video records the service process (e.g., cake making, treatment or diagnosis process) and stores the video with user information…”, the applicant has not claimed “service provider terminal video records the service process”. Instead, the applicant has claimed “video recording a process of providing service by the service provider” wherein the antecedent basis of “service” is “a client that accepts service from the service provider.” Therefore, the applicant has not claimed “the service provider terminal video records the service process (e.g., cake making, treatment or diagnosis process)” but instead has claimed “video recording a process of providing service by the service provider.” Therefore, the claim is interpreted such that the service provided by the service provider is the recording 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-11, 13-18, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Karp; Igor et al. US 20160134932 A1 (herein after Karp) and in further view of RACZ; Pierre et al. US 20180330112 A1 (hereafter Racz).
Regarding claim 1, “a video storage method, applicable to a service provider terminal and comprising: determining information of a user wherein the user is a client that accepts service from the service provider, video recording a process of providing service by a service provider to the user, so as to obtain a video to be stored; sending the video to be stored and a video storage instruction to a network storage server to store the video on a server, wherein the video storage instruction comprises the user information and time information corresponding to the video to be stored” Karp teaches para 157-158 the camera can be located for surveillance by the user of the camera device; the cloud-based service receives the video from the camera device, and records and maintains the video as recorded video data; a subscription level corresponding to the camera device is funded by the user who owns the camera device. The service application can then allow a client device application, such as the third-party application 320, all access, some access, or no access to the recorded video data based on a subscription level corresponding to the camera device. The subscription levels 336 can include a first subscription level that provides access to the live video captured by the camera device (e.g. the video stream 306 that is communicated to the cloud-based service 308), and at least a second subscription level that provides access to both the live video and the recorded video data; para 55 cloud based service can be implemented with server devices. Wherein Karp discloses an embodiment for video recording a process of providing service by a service provider, Karp also teaches an embodiment wherein a user is providing a service to be recorded without referring to the user provided service as a separate service (e.g., rental property owner is providing a rental service in paragraph 472-476 and a person of ordinary skill in the art would understand that the video of the rental service is being recorded and provide to a video service provider using camera devices as disclosed in Karp paragraph 41). Therefore, the user of Karp has accepted a subscription service to have video content provided by user to be recorded on a cloud-based service servers. Regarding “generating an access identifier according to address information of the network storage server, the user information and the time information corresponding to the video to be stored; and providing the access identifier to a user corresponding to the video to be stored; and providing the access identifier to a terminal of the user to allow the user to use the identifier to access the video on the server via a user terminal” Karp teaches providing the URL of the database for storing streams to be recorded wherein the end time of a stream to be recorded is null until the completion of the recording and wherein the URL information is provided to the authorized user (para 132; see also Karp para 153-169 teaches utilizing user information for 
 	Wherein Karp teaches embodiments disclosing all the elements of the applicant’s claims, the prior art also recognizes a motivation to modify the embodiments wherein a storage instruction comprises the user information and time information corresponding to the video to be stored. The applicant’s claim reads on Karp’s teachings wherein each video associated with a camera of a particular user is stored along with the user’s information. However, in order to clarify that the limitation is obvious (i.e., a storage instruction comprises the user information and time information corresponding to the video to be stored), Racz teaches Fig. 15-16 and para 124-125 – elements 100, 101 are service provider terminals wherein archive manager 100 may also start and stop the recording following a command received from the archiver interface 101. Such commands may be generated when a user manually starts and stops a recording (or scheduled recordings) using a client application or when a recording is started when a specific event is triggered; para 125-126 - archive manager 100 may also start and stop the recording following a command received from the archiver interface 101 wherein configuration parameters are received from the user device to perform a recording  and wherein parameters are disclosed as comprising a user identifier (para 76-83 – attributes comprise time identifiers; para 0045 start time and end time; ). Such commands may be generated when a user manually starts and stops a recording using a client application or when a recording is started when a specific event is triggered; Anytime a recording is started, whether automatically by the archive manager 100 or manually by a command received from the archiver interface 101, the archive manager 100 creates a stream recorder 102 to handle the recording. The archive manager 100 provides the URL of the source device with the identity of the stream to record; Racz para 70-84 – stored streams comprise access identifier with user information and time information corresponding to video to be stored; para 125-126 The archive manager 100 provides the URL of the source device with the identity of the stream to record. While recording, the archive manager 100 receives . Stream properties can also include protection and duplication indicators as well as links with other streams, for example an audio stream associated with a video stream. Such information stored in the stream database 105 can later be used when the standard archiver 110 is queried through the archiver interface 101 to return the list of archives available on disk; see also para 145-150 – providing recorded streams to author of stream. Wherein Racz teaches the identifiers enabling the authorized user to access the stored content on a cloud network storage server and wherein the identifiers include user information and time information (para 70-84, 125-126, 145-150 as discussed above) that was stored (see also Racz para 124 – archiver may be used to specify which schedules to use for recording also corresponds to “video to be stored”; see also para 125 - The archive manager 100 provides the URL of the source device with the identity of the stream to record.) such that a person of ordinary skill in the art would reasonably infer that providing the authorized user with information comprising URL identifiers for streams to record correspond to access identifiers when viewed in light of the analogous art to Karp. Karp teaches providing the URL of the database for storing streams to be recorded wherein the end time of a stream to be recorded is null until the completion of the recording and wherein the URL information is provided to the authorized user (para 132; see also Karp para 153-169 teaches a user is provided with an access identifiers including server and access token).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karp’s invention for a cloud based service provider terminals video recording content provided by client devices and managing archiving server devices to start and stop the recording following a record command and providing an authorized user with identifiers for accessing the recordings to be made by further incorporating known elements of Racz invention for providing an 
Regarding claim 2, “wherein, sending a video storage instruction to a network storage server comprises: sending a video-recording start instruction to the network storage server, wherein the video-recording start instruction comprises the user information and a camera identifier corresponding to the video to be stored; sending a video-recording end instruction to the network storage server when video-recording of the video to be stored is ended, wherein the time information corresponding to the video to be stored is a time period between a time point corresponding to the video-recording start instruction and a time point corresponding to the video-recording end instruction” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Racz para 125-126 further teaches  archive manager 100 may also start and stop the recording following a command received from the archiver interface 101 wherein configuration parameters are received from the user device to perform a recording  and wherein parameters are disclosed as comprising a user identifier (para 76-83 – attributes comprise time identifiers; para 0045 start time and end time). Such commands may be generated when a user manually starts and stops a recording using a client application or when a recording is started when a specific event is triggered; Anytime a recording is started, whether automatically by the archive manager 100 or manually by a command received from the archiver interface 101, the archive manager 100 creates a stream recorder 102 to handle the recording. The archive manager 100 provides the URL of the source device with the identity of the stream to record); Regarding “wherein, generating an access identifier according to address information of the network storage server, the user information and the time information corresponding to the video to be stored comprises: generating an access identifier according to the address information of the network storage server, the user information and the time information corresponding to the video to be stored and the camera identifier” is further rejected on obviousness grounds as discussed in the rejection of claim 1 except camera identifier, however, Racz as discussed in the rejection of claim 1 teaches para 125-126 The archive manager 100 provides the URL of the source device with the identity of the stream to record. While recording, the archive manager 100 receives in real time from the stream recorder 102 the stream properties and stores them in the stream database 105. See also Karp para 155-156 disclosing the use of camera identifier in addition to URL for location of where content is stored.
Regarding claim 3, “further comprising: generating a random access password for accessing the video to be stored; the video storage instruction also comprises the random access password; wherein, generating an access identifier according to address information of the network storage server, the user information and the time information corresponding to the video to be stored comprises: generating an access identifier according to the address information of the network storage server, the user information and the time information corresponding to the video to be stored and the random access password” is further rejected on obviousness grounds as discussed in the rejection of claim 1-2 wherein Racz further teaches All streams can be individually encrypted in the following way: [0053] Data streams are encrypted with a randomly generated symmetric key that changes periodically. [0054] The resulting sequence of symmetric keys (a.k.a. the master key stream) is then encrypted with the public key (asymmetric encryption) of the person to whom a viewing permission over that stream should be granted. [0055] The resulting stream of that encryption process is a client-specific key stream. [0056] There can be as many client-specific key streams as there are persons to whom viewing permission should be granted. [0057] If a viewing permission must be limited to a given sequence (portion of a stream), the length of the client-specific key stream can be limited by only encrypting a subset of the master key stream. This gives a very granular control on who can see what content. [0058] The encrypted data streams and the associated key 
Regarding claim 4, “wherein, before generating an access identifier according to address information of the network storage server, the user information and the time information corresponding to the video to be stored, the method further comprises: encrypting the address information of the network storage server, the user information and the time information corresponding to the video to be stored; wherein, generating an access identifier according to address information of the network storage server, the user information and the time information corresponding to the video to be stored comprises: generating an access identifier according to the encrypted address information of the network storage server, the encrypted user information and the encrypted time information corresponding to the video to be stored” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Karp further teaches para 55-149 – cloud based storage using camera identifiers and wherein Karp further teaches given precautions to obfuscate any user identifier (para 153 and 179-193 using encrypted URL generation and wherein URL information is provided to the authorized user as discussed in the rejection of claim 1; see also Karp teaches The Web_URL, app_URL, and image_URL exposed by the API 330 for the camera device 302, as described above, are designed to preserve the privacy and security guaranties of uniquely identifiable API elements, particularly for those that are processed by other systems in para 179-193).
   Regarding claim 5, “wherein, the user information comprises a user name and a password; or the access identifier comprises a two-dimensional code, a barcode, and a character code
   Regarding claim 7, “a video access method, applicable to a user terminal and comprising: obtaining an access identifier of a video to be accessed, wherein the access identifier comprises address information of a network storage server that stores the video to be accessed, user information and time information corresponding to the video to be accessed; analyzing the access identifier to obtain the address information of the network storage server that stores the video to be accessed, and the user information and time information corresponding to the video to be accessed; and logging in to the network storage server by using the user information, and searching for and obtaining the video to be accessed in the network storage server according to the time information” the method of claim 7 is further rejected on obviousness grounds as discussed in the rejection of the method of claims 1-5 except “logging in to the network storage server by using the user information, and searching for and obtaining the video to be accessed in the network storage server according to the time information.” Wherein Racz teaches the identifiers enabling the authorized user to access the stored content on a cloud network storage server and wherein the identifiers include user information and time information (para 70-84, 125-126, 145-150 as discussed above) that was stored (see also Racz para 124 – archiver may be used to specify which schedules to use for recording also corresponds to “video to be stored”; see also para 125 - The archive manager 100 provides the URL of the source device with the identity of the stream to record.) such that a person of ordinary skill in the art would reasonably infer that providing the authorized user with information comprising URL identifiers for streams to record correspond to access identifiers when viewed in light of the analogous art to Karp (see Racz para 333-341 – enabling user search capabilities comprising date/time search). Karp teaches providing the URL of the database for storing streams to be recorded wherein the end time of a stream to be recorded is null until the completion of the recording and wherein the URL information is provided to the authorized user (para 132; see also Karp para 153-169 teaches a user is provided with an access identifiers including server and access token). See also Karp para 54-58 - teaching cloud based service storing video content obtained from cameras are accessed using 
  Regarding claim 8, “wherein, the access identifier further comprises: a random access password for accessing the video to be accessed; analyzing the access identifier comprises: analyzing the access identifier to obtain the address information of the network storage server that stores the video to be accessed, the user information and time information corresponding to the video to be accessed and the random access password; logging in to the network storage server by using the user information, and searching for and obtaining the video to be accessed in the network storage server according to the time information comprises: logging in to the network storage server by using the user information, and searching for and obtaining the video to be accessed in the network storage server according to the time information and the random access password” the method of claim 8 is further rejected on obviousness grounds as discussed in the rejection of the method of claims 1-5 and 7. With respect to the limitation regarding a random access password for accessing the video to be accessed, see the discussion in the rejection of claim 3 wherein Racz further teaches All streams can be individually encrypted in the following way: [0053] Data streams are encrypted with a randomly generated symmetric key that changes periodically. [0054] The resulting sequence of symmetric keys (a.k.a. the master key stream) is then encrypted with the public key (asymmetric encryption) of the person to whom a viewing permission over that stream should be granted. [0055] The resulting stream of that encryption process is a client-specific key stream. [0056] There can be as many client-specific key streams as there are persons to whom viewing permission should be granted. [0057] If a viewing permission must be limited to a given sequence (portion of a stream), the length of the client-specific key stream can be limited by only encrypting a subset of the master key stream. This gives a very granular control on who can see what content. [0058] The encrypted data streams and the associated key streams for each person who is granted permission to access one or more streams are combined under a logical scenario implemented by a fusion stream. Therefore, with logging in to the network storage server by using the user information, and searching for and obtaining the video to be accessed in the network storage server according to the time information comprises: logging in to the network storage server by using the user information, and searching for and obtaining the video to be accessed in the network storage server according to the time information and the random access password”, a person of ordinary skill in the art would have understood that since the encryption process for each stream is client-specific, then the user requesting access to a particular encrypted stream would need to provide the randomly generated encryption key to decrypt the stream for access. See also Karp para 54-58 - teaching cloud based service storing video content obtained from cameras are accessed using an application 320 running on client device 314; Fig. 13 and para 241-247 – user submits user information and password on access application in order to access camera device data).
   Regarding claim 9, “wherein, the access identifier further comprises: a camera identifier corresponding to the video to be accessed; wherein, analyzing the access identifier comprises: analyzing the access identifier to obtain the address information of the network storage server that stores the video to be accessed, the user information and time information corresponding to the video to be accessed and the camera identifier corresponding to the video to be accessed; wherein, logging in to the network storage server by using the user information, and searching for and obtaining the video to be accessed in the network storage server according to the time information comprises: logging in to the network storage server by using the user information, and searching for and obtaining the video to be accessed in the network storage server according to the time information and the camera identifier” the method of claim 9 is further rejected on obviousness grounds as discussed in the rejection of the method of claims 1-5  and 7-8 wherein Racz teaches the identifiers enabling the authorized user to access the stored content on a cloud network storage server and wherein the identifiers include user information and time information (para 70-84, 125-126, 145-150 as discussed above) that was stored (see also Racz para 124 – archiver may be used to specify which schedules to use for recording also corresponds to “video to be stored”; see also 
  Regarding claim 10, “wherein, obtaining the address information of the network storage server that stores the video to be accessed, and the user information and the time information corresponding to the video to be accessed comprises: decrypting encrypted address information of the network storage server that stores the video to be accessed, encrypted user information and time information corresponding to the video to be accessed, to obtain the address information of the network storage server that stores the video to be accessed, the user information and the time information corresponding to the video to be accessed” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 and 7-9 wherein Karp further teaches para 55-149 – cloud based storage using camera identifiers and wherein Karp further teaches given precautions to obfuscate any user identifier (para 153 and 179-193 using encrypted URL generation and wherein URL information is provided to the authorized user as discussed in the rejection of claim 1; see also Karp teaches The Web_URL, app_URL, and image_URL exposed by the API 330 for the camera device 302, as described above, are designed to preserve the privacy and security guaranties of uniquely identifiable API elements, particularly for those that are processed by other systems in para 179-193).
  Regarding claim 11, “wherein, the user information comprises a user name and a password[[.]]; or the access identifier comprises a two-dimensional code, a barcode, and a character code” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 and 7-10 wherein Karp further teaches para 254 access token comprises some random string or long unique strings wherein strings would be understood by a person of ordinary skill in the art to comprise characters used as a code for the access token to access data.
  Regarding claims 13-16 and 18, the system of claims 13-16, 18 are grouped and rejected with the method claims 1-5 and 7-11 because the elements of the system claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-5 and 7-11 and because the steps of the method are easily converted into elements of the system claims by one of ordinary skill in the art. 
  Regarding claim 17, “wherein, the service provider terminal is further configured for adding a network camera to the network storage server; the network storage server is configured for video recording with the network camera added by the service provider terminal” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 and 7-11, 13-18  wherein Racz teaches client applications operate the archive manager to add and delete sources (para 126); See also Karp para 446 adding or deleting multiple cameras in a section describing mesh networks.
 Regarding claims 20-21, the device of claims 20-21 are grouped and rejected with the method claims 1-5 and 7-11, 13-18 because the elements of the device claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-5 and 7-11, 13-18 and because the steps of the method are easily converted into elements of the device claims by one of ordinary skill in the art.

  Regarding the non-transitory computer readable media claims 22-23 the claims are grouped and rejected with the claims 1-5 and 7-11, 13-18 because the steps of the method claims are met . 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421